DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/EP2018/063893, filed on 05/28/2018. The preliminary amendment filed on 11/25/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statement submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 
Drawings

5.	The drawings are received on 11/25/2020. These drawings are acceptable.


Claim Objections
6.	Claims 1, 3, 5, 8 are objected to because of the following informalities: It is suggested that in Formula (I) “N R1" (all occurrences) be deleted and "N-R1" (missing bond) be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



    PNG
    media_image1.png
    81
    557
    media_image1.png
    Greyscale

9.	Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 3, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claims 4-11 being depended on claim 3 are rejected as well. 

    PNG
    media_image2.png
    113
    538
    media_image2.png
    Greyscale


10.	Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

    PNG
    media_image3.png
    118
    567
    media_image3.png
    Greyscale


11.	Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 8, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claims 9-11 being depended on claim 8 are rejected as well. 

    PNG
    media_image4.png
    121
    580
    media_image4.png
    Greyscale

12.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 1” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 9 is construed to recite “the lengthening group L1”.

13.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 11 recites the term “each lengthening group L1” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 11 is construed to recite “each the lengthening group L1”.

14	Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 12, the improper phrasing of the Markush group in part (a) (two occurrences) renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claim 13 being depended on claim 12 is rejected as well. 



    PNG
    media_image5.png
    245
    544
    media_image5.png
    Greyscale


15.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the term “each alkyl substituent,…….” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 13 is construed to recite “each the alkyl substituent,…….”.

16	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 15, the improper phrasing of the Markush group (three occurrences) renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  


Claim Rejections - 35 USC § 112
17.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.      Claims 3-11 are rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 3, as written, depends from claim 1, which recites “the definition of R3 and R4 in 13-position in Formula (Ia)”, however, based on the content of the claim 1, R3 and R4 in 13-position are defined as only hydrogen. Thus claim 3 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1. Claims 4-11 being depended on claim 3 are rejected as well. 

19.      Claims 5-11 are rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 5, as written, depends from claim 3, which recites “the definition of B and B’ in 3-position in Formula (Ib)”, however, based on the content of the claim 3, B and B’ in13-position are defined as only hydrogen. Thus claim 5 as being of improper dependent form for failing to further limit the subject matter of a previous claim 3. Claims 6-11 being depended on claim 5 are rejected as well. 

20.      Claims 8-11 are  rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is 5)m  for 5-6, 8-positions, and (R6)n for (9-12)-positions in Formula (Ic)”, however, based on the content of the claim 5, R5)m for 5-6, 8-positions, and (R6)n for (9-12)-positions in Formula (Ib)”, are defined as only hydrogen. Thus claim 8 as being of improper dependent form for failing to further limit the subject matter of a previous claim 5. Claims 9-11 being depended on claim 8 are rejected as well. 

21.      Claims 12-13 are rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 12, as written, depends from claim 1, which recites each substituent, however, based on the content of the Formula (I) in claim 1, all positions in Formula (I) are defined as only hydrogen. Thus claim 12 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1. Claim 13  being depended on claim 12 is rejected as well. 

Allowable Subject Matter
22.	Claims 1-15 would be allowable if rewritten or amended to overcome the objection, 
the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd, and 4th paragraphs, set forth in this Office action.

Examiner Information
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/15/2022